ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Ralph E. Sheffey, while on a disciplinary suspension, committed additional misconduct and that other unprofessional conduct before his suspension has come to the attention of the Director. Among the matters set out in the Director’s petition are a failure to comply with the suspension order by failing to notify clients of his suspension and acting for certain clients during the suspension, failure to timely file and pay federal and state individual income taxes, failure to *17maintain proper trust account books and records, failure to cooperate •with the investigation and that respondent had committed illegal sexual harassment against an employee of his law practice; and
WHEREAS, the respondent has admitted, with two minor exceptions, the allegations and has joined with the Director in a stipulation wherein they jointly recommend that respondent be indefinitely suspended for a minimum of 5 years, that the reinstatement hearing provided for in Rule 18, Rules on Lawyers Professional Responsibility, is not waived and that he is required to pay $750 in costs and disbursements, and that he may only petition for reinstatement to permanent retired status; and
WHEREAS, this court has independently reviewed the record and agrees that the recommended discipline will serve the purpose of protecting the public,
IT IS HEREBY ORDERED that respondent Ralph E. Sheffey is indefinitely suspended, for a minimum of 5 years, and that any reinstatement will be conditioned on a hearing pursuant to Rule 18, compliance with Rule 26, and upon his petitioning only for permanent retired status.
The Director is awarded costs and disbursements in the amount of $750.
BY THE COURT:
/a/ Mary Jeanne Coyne Mary Jeanne Coyne Associate Justice